330 F.2d 497
Joseph L. TAYLOR, Appellant,v.William C. HOLMAN, Warden, Kilby Prison, Alabama, Appellee.
No. 21025.
United States Court of Appeals Fifth Circuit.
April 1, 1964.

Richmond M. Flowers, Atty. Gen., of Ala., Peter M. Lind, Asst. Atty. Gen., of Ala., Montgomery, Ala., for appellee.
Before TUTTLE, Chief Judge, and RIVES and WISDOM, Circuit Judges.
PER CURIAM.


1
This Court has studied the record and the briefs filed herein and considered all of the appellant's contentions. Since no error appears in the proceedings below, the order of the district court denying the application for a writ of habeas corpus is


2
Affirmed.